Case 6:20-cv-00988-ADA Document 8-26 Filed 11/02/20 Page 1 of 7




        Exhibit 23.1
                           Case 6:20-cv-00988-ADA Document 8-26 Filed 11/02/20 Page 2 of 7




OnePlus Smartphones
(Includes smartphones models: X, 2, 3, 3T, 5, 5T, 6, 6T, 7, 7T, 7 Pro, 7T Pro, 8, 8 Pro, 8 5G, 8T+ 5G)

Infringement of the ‘242 patent
Claim 1                       Evidence
1. A method of processing     The OnePlus Smartphone performs a method of processing imaging signals.
imaging signals, the method
comprising:                   For example, the OnePlus Smartphone includes an image capturing subsystem, an image processing
                              subsystem, and an interface subsystem connecting them. The image processing subsystem processes
                              imaging signals that are received from the image capturing subsystem via the interface subsystem.
receiving image data from an The OnePlus Smartphone receives image data from an imaging array.
imaging array;
                              For example, the image capturing subsystem includes a CMOS image sensor that includes an imaging
                              array. The imaging array produces image data when exposed to an image. The interface subsystem
                              of the OnePlus Smartphone receives the image data from the imaging array.
storing the image data in a   The OnePlus Smartphone stores the image data in a FIFO memory.
FIFO memory;
                              For example, the interface subsystem includes a FIFO memory for storing image data. The image
                              data received from the imaging array is stored in the FIFO memory by the interface subsystem.
updating a FIFO counter to    The OnePlus Smartphone updates a FIFO counter to maintain a count of the image data in the FIFO
maintain a count of the       memory in response to memory reads and writes;
image data in the FIFO
memory in response to         For example, the interface subsystem includes a FIFO counter to maintain a count of the image data,
memory reads and writes;      or “fill level”, that is stored in the FIFO memory. When a unit of image data is written to the FIFO
                              memory, the count of the FIFO counter is incremented. When a unit of image data is read from the
                              FIFO memory, the count of the FIFO counter is decremented.
comparing the count of the    The OnePlus Smartphone compares the count of the FIFO counter with a FIFO limit.
FIFO counter with a FIFO



                                                                                                                                 1
                           Case 6:20-cv-00988-ADA Document 8-26 Filed 11/02/20 Page 3 of 7




limit;                          For example, the interface subsystem includes a FIFO limit which it compares to the FIFO count to
                                determine if the amount of image data in the FIFO memory is at a “fill level” that will require the
                                interface subsystem to take an action.
generating an interrupt         The OnePlus Smartphone generates an interrupt signal to request a processor to transfer image data
signal to request a processor   from the FIFO memory in response to an interrupt enable signal being valid and the count of the
to transfer image data from     FIFO counter having a predetermined relationship to the FIFO limit.
the FIFO memory in
response to an interrupt        For example, the interface subsystem includes a processor for performing operations to transmit
enable signal being valid and   image data to the image processing subsystem. The servicing of interrupts by the processor can be
the count of the FIFO           enabled or disabled. When the servicing of interrupts from the FIFO memory is enabled and the
counter having a                count of the FIFO counter has a predetermined relationship to the FIFO limit, the interface
predetermined relationship      subsystem generates an interrupt signal. The interrupt signal represents a request for the processor
to the FIFO limit; and          to transfer image data from the FIFO memory.

transferring image data from    The OnePlus Smartphone transfers image data from the FIFO memory to the processor in response
the FIFO memory to the          to the interrupt signal.
processor in response to the
interrupt signal.               For example, when the processor receives the interrupt signal, the processor transfers the image
                                data from the FIFO memory to the processor, which transmits the image data to the image
                                processing subsystem for processing.




                                                                                                                                       2
                           Case 6:20-cv-00988-ADA Document 8-26 Filed 11/02/20 Page 4 of 7




OnePlus Smartphones
(Includes smartphones models: X, 2, 3, 3T, 5, 5T, 6, 6T, 7, 7T, 7 Pro, 7T Pro, 8, 8 Pro, 8 5G, 8T+ 5G)

Infringement of the ‘242 patent
Claim 8                      Evidence
8. A method of processing    The OnePlus Smartphone performs a method of processing imaging signals.
imaging signals, the
method comprising:           For example, the OnePlus Smartphone includes an image capturing subsystem, an image processing
                             subsystem and an interface subsystem connecting them. The image processing subsystem processes
                             imaging signals that are received from the image capturing subsystem via the interface subsystem.
receiving image data from    The OnePlus Smartphone receives image data from an imaging array.
an imaging array;
                             For example, the image capturing subsystem includes a CMOS image sensor that includes an imaging
                             array. The imaging array produces image data when exposed to an image. The interface subsystem of
                             the OnePlus Smartphone receives the image data from the imaging array.
storing the image data in a The OnePlus Smartphone stores the image data in a FIFO memory.
FIFO memory;
                             For example, the interface subsystem includes a FIFO memory for storing image data. The image data
                             received from the imaging array is stored in the FIFO memory by the interface subsystem.
updating a FIFO counter to The OnePlus Smartphone updates a FIFO counter to maintain a count of the image data in the FIFO
maintain a count of the      memory in response to memory reads and writes;
image data in the FIFO
memory in response to        For example, the interface subsystem includes a FIFO counter to maintain a count of the image data,
memory reads and writes;     or “fill level”, that is stored in the FIFO memory. When a unit of image data is written to the FIFO
                             memory, the count of the FIFO counter is incremented. When a unit of image data is read from the
                             FIFO memory, the count of the FIFO counter is decremented.
comparing the count of the The OnePlus Smartphone compares the count of the FIFO counter with a FIFO limit.
FIFO counter with a FIFO
limit;                       For example, the interface subsystem includes a FIFO limit which it compares to the FIFO count to



                                                                                                                                3
                           Case 6:20-cv-00988-ADA Document 8-26 Filed 11/02/20 Page 5 of 7




                                determine if the amount of image data in the FIFO memory is at a “fill level” that will require the
                                interface subsystem to take an action.
generating, in response to      The OnePlus Smartphone generates, in response to the count of the FIFO counter having a
the count of the FIFO           predetermined relationship to the FIFO limit, a bus request signal to request a bus arbitration unit to
counter having a                grant access to an output bus.
predetermined relationship
to the FIFO limit, a bus        For example, the interface subsystem includes a bus arbitration unit and an output bus to which the
request signal to request a     image processing subsystem is connected. When the count of the FIFO counter has a predetermined
bus arbitration unit to grant   relationship to the FIFO limit, the interface subsystem generates a bus request signal. The bus request
access to an output bus;        signal represents a request for the bus arbitration unit to grant the interface subsystem access to the
and                             output bus.

transferring image data         The OnePlus Smartphone transfers image data from the FIFO memory to the output bus in response
from the FIFO memory to         to receiving a grant signal from the bus arbitration unit.
the output bus in response
to receiving a grant signal     For example, after the bus arbitration unit receives the bus request signal it generates a grant signal
from the bus arbitration        that gives the interface subsystem access to the output bus. Upon receiving the grant signal, the
unit.                           image data is transferred from the FIFO memory to the output bus for processing by the image
                                processing subsystem.

References:

[1] OnePlus 7T Pro:
http://phonedb.net/index.php?m=device&id=15914&c=oneplus_7t_pro_5g_mclaren_edition_global_dual_sim_td-
lte_256gb_hd1925__bbk_1920&d=detailed_specs

[2] OnePlus 7 Pro: http://phonedb.net/index.php?m=device&id=15191&c=oneplus_7_pro_premium_edition_global_dual_sim_td-
lte_128gb_gm1913__bbk_guacamole&d=detailed_specs




                                                                                                                                          4
                        Case 6:20-cv-00988-ADA Document 8-26 Filed 11/02/20 Page 6 of 7




[3] OnePlus 7T: http://phonedb.net/index.php?m=device&id=15728&c=oneplus_7t_dual_sim_td-
lte_na_128gb_hd1905__bbk_guacamoleg&d=detailed_specs

[4] OnePlus 7: http://phonedb.net/index.php?m=device&id=15181&c=oneplus_7_premium_edition_global_dual_sim_td-
lte_256gb_gm1903__bbk_guacamoleb&d=detailed_specs

[5] OnePlus 6T: http://phonedb.net/index.php?m=device&id=14282&c=oneplus_6t_premium_edition_dual_sim_global_td-
lte_a6013_128gb__bbk_fajita&d=detailed_specs

[6] OnePlus 6: http://phonedb.net/index.php?m=device&id=13390&c=oneplus_6_dual_sim_global_td-
lte_a6003_128gb__bbk_enchilada&d=detailed_specs

[7] OnePlus 5T: http://phonedb.net/index.php?m=device&id=12551&c=oneplus_5t_dual_sim_global_td-
lte_a5010_64gb__bbk_dumpling&d=detailed_specs

[8] OnePlus 5: http://phonedb.net/index.php?m=device&id=11679&c=oneplus_5_dual_sim_global_td-
lte_a5000_128gb__bbk_cheeseburger&d=detailed_specs

[9] OnePlus 3T: http://phonedb.net/index.php?m=device&id=10956&c=oneplus_3t_dual_sim_lte-
a_na_64gb__bbk_rain&d=detailed_specs

[10] OnePlus 3: http://phonedb.net/index.php?m=device&id=10207&c=oneplus_3_dual_sim_lte-
a_na_a3000_64gb__bbk_rain&d=detailed_specs

[11] OnePlus X: http://phonedb.net/index.php?m=device&id=9256&c=oneplus_x_dual_sim_lte_na__bbk_onyx&d=detailed_specs

[12] OnePlus 2: http://phonedb.net/index.php?m=device&id=8573&c=oneplus_2_dual_sim_lte-
a_na_a2005_64gb&d=detailed_specs




                                                                                                                       5
                         Case 6:20-cv-00988-ADA Document 8-26 Filed 11/02/20 Page 7 of 7




[13] OnePlus 8 Series: Aiming to Redefine Flagship Experience
https://www.counterpointresearch.com/oneplus-8-series-aiming-to-redefine-flagship-experience/

[14] OnePlus 8 5G: http://phonedb.net/index.php?m=device&id=16864&c=oneplus_8_5g_standard_edition_dual_sim_td-
lte_na_128gb_in2015__bbk_galileib&d=detailed_specs

[15] OnePlus 8 5G T-Mobile:
https://www.t-mobile.com/cell-phone/oneplus-8-5g?sku=610214663818

[16] OnePlus 8T+ 5G T-Mobile:
https://www.t-mobile.com/cell-phone/oneplus-8-5g?sku=610214663818




                                                                                                                 6
